Citation Nr: 1509035	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  10-20 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a colon disorder, and if so, whether service connection is warranted for the claimed disability.

2.  Entitlement to service connection for residuals of a left ankle sprain.

3.  Entitlement to service connection for epilepsy.

4.  Entitlement to service connection for bilateral cubital syndrome

5.  Entitlement to a compensable disability rating for service-connected hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to May 1991.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania and a rating decision dated in November 2010 by the VARO in Montgomery, Alabama.

The issues of the Veteran's entitlement to service connection for a colon disorder, residuals of a left ankle sprain, epilepsy and bilateral cubital syndrome and entitlement to an increased rating for hemorrhoids are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A rating decision dated in October 1991 denied the Veteran's service connection claim for a rectal disorder and the Veteran did not submit a notice of disagreement within the required time period.
 
2.  Evidence associated with the claims file since the October 1991 rating decision was not of record at the time of the rating decision, and when considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a colon disorder.


CONCLUSION OF LAW

The evidence received subsequent to the final October 1991 rating decision is new and material and the claim of entitlement to service connection for a colon disorder is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) and (c) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board is granting in full the benefit sought on appeal with respect to reopening the Veteran's claim of entitlement to service connection for a colon disorder.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  New and Material Evidence

As an initial matter, establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2014).  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2014).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Competency of new evidence, however, is not presumed. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The Veteran initially applied for service connection for rectal disease in June 1991.  An October 1991 rating decision informed the Veteran that his service connection claim for rectal disease was denied because it was not found on the Veteran's retirement examination.  The relevant evidence of record at the time of the October 1991 rating decision consisted of the Veteran's service treatment records.  The Veteran did not submit a notice of disagreement to the October 1991 rating decision.  Therefore, the October 1991 rating decision is final based on the evidence then of record.  

The Veteran submitted a service connection claim for colon problems in June 2008.  The relevant evidence of record received since the October 1991 rating decision includes private treatment records and lay statements from the Veteran.  The evidence received since the October 1991 rating decision is new in that it was not of record at the time of the October 1991 decision.  The Veteran asserts that his colon condition started while he was on active duty and the condition still exists today.  The Veteran is competent to report possible symptoms of a colon disorder to include rectal pain and bleeding and continuous symptoms since service.  This evidence is neither cumulative nor redundant of the evidence of record in October 1991.  As the new evidence indicates that the Veteran has symptoms of a current colon disorder that may be related to service, the Board finds the new evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  Such evidence is so significant that it must now be considered in order to decide fairly the merits of the claim.  Accordingly, the Veteran's claim of entitlement to service connection for a colon disorder is reopened.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a colon disorder is reopened, and the appeal is granted to that extent only.


REMAND

With respect to the Veteran's service connection claims for a colon disorder, a left ankle disorder, epilepsy and bilateral cubital syndrome, the Veteran asserts that he has had the disorders or symptoms of the disorders since active military service.  See May 2010 substantive appeal, March 2010 statement in support of claim and May 2013 substantive appeal.  He also asserts that his bilateral cubital syndrome is related to his military occupation as an aircraft armament/missile system repairer and special electronic devises repairer.  See March 2010 statement in support of claim.  The evidence also shows that the Veteran had colon polyps removed and he has a current diagnosis of epilepsy and bilateral cubital syndrome.  In light of the foregoing, the Veteran should be provided with a VA examination and opinion for his service-connection claims for a colon disorder, residuals of a left ankle sprain, epilepsy and bilateral cubital syndrome.

With respect to the Veteran's increased rating claim for hemorrhoids, the Veteran was provided with a VA examination in January 2010.  The examiner noted that the Veteran reported that his last flare-up of hemorrhoids occurred about three to four years ago.  Physical evaluation revealed that the Veteran did not have hemorrhoids at that time.  The Veteran stated in his substantive appeal that his hemorrhoids stay swollen and they are usually bleeding and more closely reflect a 10 percent disability rating.  The Veteran's representative also indicated in the January 2015 Informal Hearing Presentation that the medical evidence used to evaluate the Veteran's current disability is "stale."  As the Veteran's last VA examination was conducted approximately five years ago and the evidence indicates that his disability may be worse than what was documented in the January 2010 VA examination, the Veteran should be provided with another VA examination regarding his increased rating claim for hemorrhoids. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to determine whether he has any outstanding VA or private treatment records with respect to his claims on appeal.  After securing the appropriate consent, if necessary, from the Veteran, VA should attempt to obtain any such treatment records adequately identified by the Veteran that have not previously been associated with the Veteran's VA claims folder.  All attempts to secure this evidence must be documented in the claims file.

2. After completing the foregoing and associating any outstanding evidence with the claims file, schedule the Veteran with a VA examination regarding his service connection claim for a colon disorder.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether any colon disorder found on examination is at least as likely as not (i.e., a fifty percent or greater probability) etiologically related to the Veteran's active military service to include the documented in-service complaints of rectal pain.

The examiner should explain the reasoning for his or her opinion including a description of the evidence relied upon and rejected in reaching the opinion.  As part of his or her explanation, the examiner is requested to discuss the Veteran's lay statements of recurrent symptoms since service.  

3. After completing directive (1) and associating any outstanding evidence with the claims file, schedule the Veteran with a VA examination regarding the Veteran's service connection claim for residuals of a left ankle sprain.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether any left ankle disorder found on examination is at least as likely as not (i.e., a fifty percent or greater probability) etiologically related to the Veteran's active military service to include the documented left ankle sprain in May 1987.

The examiner should explain the reasoning for his or her opinion including a description of the evidence relied upon and rejected in reaching the opinion.  As part of his or her explanation, the examiner is requested to discuss the Veteran's lay statements of continuous symptoms since service.  

4. After completing directive (1) and associating any outstanding evidence with the claims file, schedule the Veteran with a VA examination regarding the Veteran's service connection claim for epilepsy.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's epilepsy at least as likely as not (i.e., a fifty percent or greater probability) etiologically related to the Veteran's active military service.

The examiner should explain the reasoning for his or her opinion including a description of the evidence relied upon and rejected in reaching the opinion.  As part of his or her explanation, the examiner is requested to discuss the Veteran's lay statements of recurrent symptoms since service.  

5. After completing directive (1) and associating any outstanding evidence with the claims file, schedule the Veteran with a VA examination with respect to his service connection claim for bilateral cubital syndrome.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's bilateral cubital syndrome is at least as likely as not (i.e., a fifty percent or greater probability) etiologically related to the Veteran's active military service to include his occupation as an aircraft armament/missile system repairer and special electronic devises repairer during service.

The examiner should explain the reasoning for his or her opinion including a description of the evidence relied upon and rejected in reaching the opinion.  As part of his or her explanation, the examiner is requested to discuss the Veteran's lay statements of continuous symptoms since service.  

6. After completing directive (1) and associating any outstanding evidence with the claims file, schedule a VA examination by an appropriate medical professional to evaluate the current severity of the Veteran's service-connected hemorrhoids.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner is to elicit a history of the Veteran's service-connected hemorrhoids.  All pertinent symptomatology and findings must be reported in detail.  The examiner is asked to document whether the Veteran's hemorrhoids are large; reducible; external or internal; cause persistent bleeding with secondary anemia; and whether fissures are present.

7. Upon completion of the foregoing, readjudicate the Veteran's claims of entitlement to service connection for a colon disorder, residuals of a left ankle sprain, epilepsy and bilateral cubital syndrome and entitlement to an increased rating for hemorrhoids, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


